DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vibrating “mixer” must be shown or the feature(s) canceled from the claim(s) 17.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 6, 7 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The inlet and outlet shutters are not structurally defined in the disclosure to enable a skilled artisan to know what these shutters are in a structural sense and how these shutters interact with each other.  Do these shutters slide, pivot, rotate, etc. when opening and closing?  How are they actuated and what causes the actuation?  Further, the drawings only show rectangular boxes representing the shutters.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 15 recite the limitation "each ink reservoir" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-12, 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamai (JP 2008132779)
Regarding claim 1, the Tamai reference discloses a device (see Figure 3) for filling cartridges (1c, 1e) in a writing implement (1), the device including at least two separate connectors (2; Figure 4), a metering system (6; piston pump) for metering inks and a filling system (see Fig. 3) for filling a cartridge, each connector (2) being configured to connect a reservoir (7) containing an ink to the cartridge.

Regarding claim 2, wherein the metering system (6) comprises one metering element (piston pump) for each ink reservoir (7).

Regarding claim 3, the Tamai reference further discloses wherein each connector comprises an inlet shutter (3; Fig. 6) that can be configured to assume an open configuration or a closed configuration of the connector.

Regarding claim 5, wherein the device comprises three connectors (see Figure 4 showing 3 connectors).

Regarding claim 6, wherein the filling system comprises an outlet shutter (25) that can be configured to assume an open configuration (Fig. 8) or a closed configuration (Fig. 6) of the filling system. 

Regarding claim 7, wherein the device comprises an actuator (1a) of the outlet shutter (25), configured so that the outlet shutter (25) passes automatically from the closed configuration (Fig. 6) to the open configuration (Fig. 8) of the filling system when a cartridge is connected to the filling system and the outlet shutter (25) passes automatically from the open configuration to the closed configuration (Fig. 6) of the filling system when a cartridge is disconnected from the filling system.

Regarding claim 8, Tamai reference further comprises a plurality of ink reservoirs (7; see Figure 4), each ink reservoir (7) being connected to a connector (2) of the device.

Regarding claim 10, Tamai reference further comprises wherein the inks are aqueous inks.  This limitation would be inherent and/or the device is capable of dispensing aqueous inks.

Regarding claim 11, the method would be inherent during normal use and operation of the device.

Regarding claim 12, wherein after filling the cartridge, the method comprises the step of fitting a cap is fitted onto the cartridge in order to seal the cartridge.  
Taken from Tamai disclosure “The device for replenishing ink in the writing instrument of the present invention is sufficient if the cap of the writing instrument is removed and attached, and it is not necessary to separate the parts of the fixed writing instrument, and ink replenishment can be completed quickly.”

Regarding claim 14, the Tamai reference discloses a cartridge filling device (see Figures) for a writing implement, the device including two or more separate connectors (2; Fig. 4), a metering system (6; piston pump) configured to draw off a volume of ink (8) from a reservoir (7) and a filling system (Figure 3) configured to fill a cartridge (1c, 1e) with the volume of ink drawn from the reservoir by the metering system, wherein the connectors are arranged to connect the reservoir containing ink to the cartridge such that ink contained in the reservoir is able to flow through the device and reach the cartridge by passing into the metering system and the filling system. See Figure 3.

Regarding claim 15, wherein the metering system comprises one metering element (6b, i.e., piston pump) for each ink reservoir (7).

Regarding claim 16, wherein the connectors (2) include an inlet shutter (3) configured to adopt an open configuration or a closed configuration of the connector.

Regarding claim 18, wherein the inks comprise a dye and a solvent and have viscosities close to 1 MPA.s (millipascal second). This limitation would be inherent and/or the device is capable of dispensing a dye and a solvent and have viscosities close to 1 mPAs (millipascal second).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamai.
Regarding claim 4, the Tamai reference discloses the invention substantially disclosed (discussed supra), but doesn’t disclose the device comprising an actuator of each inlet shutter, such that the inlet shutter passes automatically from the closed configuration to the open configuration of the connector when an ink reservoir is connected to the connector and the inlet shutter passes automatically from the open configuration to the closed configuration of the connector when an ink reservoir is disconnected from the connector.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to control the closing and opening of the inlet shutter (3) on the Tamai device by “computer control”, “mechanically”, “electromagnetically”, “pneumatically” or “hydraulically”, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Regarding claims 9 and 13, the Tamai reference discloses the invention substantially disclosed (discussed supra), but doesn’t disclose the cartridge having a volume greater than or equal to 0.50 mL, preferably greater than or equal to 0.75 mL and less than or equal to 5 mL, preferably less than or equal to 3 mL. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a volume greater than or equal to 0.50 mL, preferably greater than or equal to 0.75 mL and less than or equal to 5 mL, preferably less than or equal to 3 mL, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105
	Regarding claim 13, the method would be inherent during normal use and operation of the device.


	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamai in view of Kavazov (7963954).
Regarding claim 17, the Tamai reference discloses the invention substantially disclosed (discussed supra), but doesn’t disclose the filling system comprises a mixer configured to transmit mechanical vibration to the cartridge.  However, the Kavazov reference discloses another filling apparatus (100) having a vibrating device (530; Fig. 24) to vibrate or shake air bubbles free of the liquidplace on the receiving container to dissipate entrapped air (col. 34, lines 43-56).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Tamai device to have a vibrating device as, for example, taught by the Kavazov reference in order to degas or shake entrapped air to travel upward within the cartridge when being filled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various liquid filling device similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753